Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 6, 8-10, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention(s), there being no allowable generic or linking claim.
 Election of Group III (Claims 1-3 and 5-13) was made without traverse in the reply filed on April 30, 2021. 
In subsequent phone call, Examiner requested election between Groups I and II, and if Group II elected, Groups IIa and IIb as set forth in the Restriction Requirement mailed on March 9, 2021. 
On June 21, 21, Applicant called with a telephone election over the phone of Group II (Claims 5-6), and Group IIa (Claim 5).  Claims 1-3, 5, 7, and 11-13 remain in the application and are pending examination. 
Applicant’s election of April 30, 2021 in writing is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “an internal diameter of the injection port increases toward the other side of the nozzle body in the axis direction 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The phrase “electrode housing part body” is awkward. A suggested revision is “electrode housing body  ”. 

Claim Objections
Claim 1 is objected to because of the following informalities:  the following clauses are awkward “formed therein in a direction toward a downstream side from an upstream end disposed on one side in axis direction”  and “port that is disposed in a portion of the nozzle body  located the downstream side” .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. Num. 6,124,563 to Witherspoon et al (hereinafter Witherspoon). 
Regarding claim 1, Witherspoon teaches thermal spray nozzle (1) comprising: a nozzle body (chamber 61) having a main flow passage (67) that has a plasma flame (180)  formed therein in a direction toward a downstream side from an upstream end disposed on one side in an axis direction, and extending along an axis; 		wherein the working fluid is air, and wherein an outer surface of the nozzle body that exposes one end of the fluid introduction port is exposed to the air at atmospheric pressure. (See Witherspoon, Abstract, col. 13, lines 62-65, col. 24, line 21 and Figs. 16-18.)
Regarding claim 2, Witherspoon teaches an opening diameter of the fluid introduction port (71, 73) is a size such that the working fluid present outside the fluid introduction port is allowed to be suctioned into the main flow passage via the fluid introduction port.  (See Witherspoon, col. 17, lines 63-67 –col. 18, line 15.)
Examiner is considering an opening diameter of the fluid introduction port is a size such that the working fluid present outside the fluid introduction port is allowed to be suctioned into the main flow passage via the fluid introduction port to be equivalent to a supply actuated by a check valve.  
Regarding claim 3, Witherspoon teaches the thermal spray powder has a particle size distribution.  (See Witherspoon, col. 1, lines 62-65 .)
Regarding claim 5, Witherspoon teaches the fluid introduction port (71, 73) is disposed at a position closer to the downstream side than the formation position of the 
Regarding claim 11, Witherspoon teaches the powder introduction port is disposed above the main flow passage, and sprays the thermal spray powder to the plasma flame formed in the main flow passage from a vertical direction. (See Witherspoon, col. 1, lines 62-65 and Fig. 16.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,124,563 to Witherspoon et al (hereinafter Witherspoon) as applied to claim 1 and further in view of US Pat. Pub. No. 2010015112 A1 to Xu et al (hereinafter Xue). 
Regarding claim 7, Witherspoon teaches wherein the fluid introduction port has: a first introduction port part (71, 73) that is provided at an outer peripheral part of the nozzle body, 3wherein the first introduction port part (71, 73) includes a plurality of introduction holes that extend radially about the axis. (See Witherspoon, col. 1, lines 62-65 and Fig. 16.)
Regarding claim 7, Witherspoon does not explicitly teach 3a second introduction port part that is provided inside the outer peripheral part of the nozzle body and communicates with the first introduction port part and the main flow passage, and wherein the second introduction port part is an introduction groove having a ring shape that surrounds the main flow passage from a circumferential direction. (See Witherspoon, col. 1, lines 62-65 .)
Xue is directed to a spraying nozzle.
Xue teaches a second introduction port part (420h) that is provided inside the outer peripheral part of the nozzle body and communicates with the first introduction port part and the main flow passage, and wherein the second introduction port part is an introduction groove having a ring shape (410) that surrounds the main flow passage from a circumferential direction. (See Xue, Figs. 1, 3E and 4, and paragraph 77.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include a second introduction port part that is provided inside the outer peripheral part of the nozzle body and communicates with the first introduction port part and the main flow passage, and wherein the second introduction port part is an 
Regarding claim 12, Witherspoon does not explicitly teach 3an injection port that is provided the other side in the axis direction of the nozzle body, communicates with the main flow passage, and allows the melted thermal spray powder to be sprayed therethrough.  
Xue teaches an injection port (420e) that is provided the other side (side of 420e) in the axis direction of the nozzle body, communicates with the main flow passage, and allows the melted thermal spray powder to be sprayed therethrough. (See Xue, Figs. 1, 3E and 4, and paragraph 77.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to include an injection port that is provided the other side in the axis direction of the nozzle body, communicates with the main flow passage, and allows the melted thermal spray powder to be sprayed therethrough, because Xue teaches this structure permits flow of particles into the flow path at a tangent to the nozzle’s sidewall. (See Xue, Abstract, and Figs. 1, 3E and 4, and paragraph 77.)
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US Pat. Num. 6,124,563 to Witherspoon et al (hereinafter Witherspoon) and US Pat. Pub. No. 2010015112 A1 to Xu et al (hereinafter Xue) as applied to claim 12 and further in view of US Pat. Num. 4,765,540 to Yie et al (hereinafter Yie). 

Yie teaches an internal diameter of the injection port increases toward the other side of the nozzle body in the axis direction from the one side of the nozzle body in the axis direction. (See Yie, Figs. 1-2, and 7 and col. 9, lines 50-65.)
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to include an internal diameter of the injection port increases toward the other side of the nozzle body in the axis direction from the one side of the nozzle body in the axis direction as an art recognized equivalent for delivering particulate to a nozzle jet.  (See Yie, Figs. 1-2, and 7 and col. 9, lines 50-65.)
It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F. 2d 297, 213 USPQ 532 (CCPA 1982).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL V KURPLE whose telephone number is (571)270-3477.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KARL KURPLE/Primary Examiner 
Art Unit 1717